LEGG MASON, INC.



1996 Equity Incentive Plan



PERFORMANCE SHARES GRANT AGREEMENT



Grant Summary



Participant: ___________________
Grant Date: ___________________
Number of Performance Shares Granted: ___________________




Pursuant to the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended from
time to time (the "Plan"), Legg Mason, Inc. (the "Company") hereby grants to the
above named Key Employee (the "Participant") an award of Performance Shares (the
"Award"), upon and subject to the restrictions, terms and conditions set forth
below. The number of Performance Shares included in the Award are stated in the
Grant Summary set forth above. By executing this Grant Agreement, the
Participant acknowledges acceptance of the Award subject to all of the
restrictions, terms and conditions set forth in this Agreement and the Plan.



This Award is subject in all respects to the applicable provisions of the Plan.
Such provisions are incorporated herein by reference and made a part hereof.
Capitalized terms not defined herein that are defined in the Plan shall have the
meanings specified in the Plan.



In addition to the terms, conditions and restrictions set forth in the Plan, all
terms, conditions and restrictions set forth in this Agreement are applicable to
the Award granted hereby.



DEFINITIONS



Under this Agreement, except where the context otherwise indicates, the
following definitions apply:



(a)     "Account" means the bookkeeping account maintained for the Participant
pursuant to Section 3(b).



(b)     "Agreement" means this Performance Shares Grant Agreement and shall
include the applicable provisions of the Plan.



(c)     "Cause" means mean (i) a material violation by Participant of, or an act
taken by Participant or Participant's failure to act which causes the Company or
any of its subsidiaries to be in violation of, any government statute or
regulation, or of the constitution, by-laws, rules or regulations of any
securities or commodities exchange or a self-regulatory organization, or of the
written policies of the Company, including but not limited to the Company's Code
of Conduct; (ii) the entering of an order or decree or the taking of any similar
action with respect to Participant which substantially impairs Participant from
performing his duties; (iii) Participant's insubordination, malfeasance,
disloyalty or dishonesty in any material respect; (iv) Participant's conviction
of a misdemeanor of moral turpitude or felony; or (v) Participant's failure to
devote all of his professional time to his assigned duties and to the business
of the Company.

 



(d)     "Change of Control" shall be deemed to have occurred at such time as (i)
any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "1934 Act")) other than an
affiliate of the Company on the date hereof, becomes the beneficial owner (as
defined in Rule 13d-3 of the 1934 Act), directly or indirectly, of securities of
the Company or a successor representing 50% or more of the combined voting power
of the Company's then outstanding securities having the ordinary right to elect
directors of the Company or (ii) the Company's stockholders shall have approved
any agreement providing for a merger in which the Company will not remain an
independent publicly owned company or a consolidation or sale or other
disposition of all or substantially all of the assets of the Company, other than
a transaction in which the Company or its stockholders own 50% or more of the
combined voting power of the resulting entity.



(e)     "Closing Price" means the closing price per share of the Common Stock on
such date as reported by such registered national securities exchange on which
the Common Stock is listed, or, if the Common Stock is not listed on such an
exchange, as quoted on NASDAQ.



(f)     "Dividend" means any dividend (other than in Common Stock) on Common
Stock, or any distribution (other than in Common Stock) with respect thereto.



(g)     "Dividend Payment Date" means the payment date for a Dividend.



(h)     "Fiscal Year" means the fiscal year of the Company, which is currently
April 1 through March 31.



(i)     "Good Reason" means (i) a material reduction in the Participant's
authority, duties and responsibilities, or the assignment to the Participant of
duties materially and adversely inconsistent with the Participant's position or
positions with the Company and its subsidiaries; (ii) a material reduction in
base salary of the Participant, other than a reduction made in connection with a
change in the Participant's total compensation opportunity (and which does not
result in a reduction of the Participant's total compensation opportunity); or
(iii) a requirement by the Company that the Participant's primary work location
be moved more than 50 miles from the Company's principal place of business in
Baltimore, Maryland.



Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have
thirty (30) days from the date on which the Participant gives the written notice
thereof to cure such event or condition (such notice from the Participant to be
given within ninety (90) days from the date the event or condition first occurs)
and, if the Company does so, such event or condition shall not constitute Good
Reason hereunder.

2



(j)     "Grant Date" means January 28, 2008, the date on which the Award was
made.



(k)     "Participant" means the Key Employee listed in the Grant Summary on the
first page of this Agreement. Whenever the word "Participant" is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the estate, personal representative or
beneficiary to whom Performance Shares credited to the Account of the
Participant may be transferred by will or by the laws of descent and
distribution, the word "Participant" shall be deemed to include such person



(l)     "Performance Share" means a bookkeeping entry that represents the right
to receive one share of unrestricted Common Stock under the Plan pursuant to the
terms and conditions of this Agreement, without transferring to the Participant
any of the attributes of ownership of Common Stock prior to the issuance of the
unrestricted Common Stock.



(m)     "Performance Threshold" means the requirement that the Closing Price
exceed specified thresholds in order for the Participant to earn Performance
Shares as set out in subsection (2) of sections 3(a)(i)-(v) hereof.



(n)     "Permanent Disability" means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in the Participant's death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.



(o)     "Vesting Date" means each date on which the Committee certifies, in
writing, that the Participant has satisfied both the time and performance
vesting requirements of Section 3 and has earned the right to receive shares of
Common Stock with respect to Performance Shares.



GRANT OF PERFORMANCE SHARES



(a)     Subject to the provisions of this Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant, as of the
Grant Date, the number of Performance Shares listed in the Grant Summary on the
first page of this Agreement.



(b)     Performance Shares granted to the Participant shall be credited to the
Participant's Account. The Participant's Account shall be the record of
Performance Shares granted to the Participant hereunder and is solely for
accounting purposes and shall not require a segregation of any assets of the
Company.



(c)     If the Company pays a Dividend, the Participant's Account will be
credited with the dollar value of the Dividend allocable to the Performance
Shares (whether or not vested) that are credited to the Participant's Account
and have not been distributed under Section 4. Any Dividend credited to the
Participant's Account shall be subject to the same vesting schedule and other
restrictions as the Performance Shares with respect to which such Dividend was
credited. As of December 31 of each year (or, if applicable, as of the last day
of the month preceding a Vesting Date), the Participant's Account will be
credited (or charged) as follows:

3



(i) Cash Dividend. Cash Dividends shall be credited with interest form the
Dividend Payment Date to the date of payment under Section 4(a)(ii) at a per
annum rate equal to the annual return for the year received by the holder of a
share of the Citi Liquid Reserves Portfolio (or such other money market fund as
is determined by the Committee) as published in The Wall Street Journal.



(ii) Non-Cash Dividend. To the extent that the Company pays a non-cash Dividend
and the property that comprises such non-cash Dividend consists of publicly
traded securities or other property whose fair market value is readily
determinable from available public sources (e.g., published valuations), the
Account shall be credited (or charged) with the amount of any appreciation or
depreciation in the value of such publicly traded securities or other property
following the Dividend Payment Date, together with the value of any subsequent
dividend or distribution with respect thereto. The determination of the value of
other property shall be made based upon such available public source or sources
as shall be selected in good faith by the Committee. In the event the value of
any non-cash Dividend (or any portion thereof) (or dividend or distribution with
respect thereto) is not readily determinable, then the value of such non-cash
Dividend (or dividend or distribution with respect thereto) shall be credited to
the Account and with interest on the same basis as a cash Dividend (from the
Dividend Payment Date or, if later, as of the last date on which the value of
such non-cash Dividend was readily determinable in accordance with the foregoing
provisions). In no event shall the Company or the Committee be required to
secure an appraisal of any securities or other property.



(d)     The Participant shall not have the rights of a stockholder with respect
to any Performance Shares credited to the Participant's Account; however the
Participant will have all such rights with respect to shares of Common Stock
that have been distributed to the Participant pursuant to Section 4.



VESTING



Except as otherwise provided in the Plan or this Agreement, the Performance
Shares subject to this Award shall vest, and shall cease to be subject to
forfeiture in accordance with the provisions of this Section 3.



(a)     Regular Vesting Schedule. The Performance Shares granted to the
Participant shall be subject to both time and performance vesting, both of which
must be met before the Participant earns (and becomes vested in) the Performance
Shares.



(i)     The Participant shall earn the right to twenty percent (20%) of the
Performance Shares if (1) the Participant remains continuously employed by the
Company through the close of business on the first (1st) anniversary of the
Grant Date, and (2) the Closing Price of the Common Stock exceeds $77.97 for a
period of not less than thirty (30) consecutive trading days during the period
commencing on the Grant Date and ending on the eighth (8th) anniversary of the
Grant Date.

4



(ii)     The Participant shall earn the right to an additional twenty percent
(20%) of the Performance Shares if (1) the Participant remains continuously
employed by the Company through the close of business on the second (2nd)
anniversary of the Grant Date, and (2) the Closing Price of the Common Stock
exceeds $85.76 for a period of not less than thirty (30) consecutive trading
days during the period commencing on the Grant Date and ending on the eighth
(8th) anniversary of the Grant Date.



(iii)     The Participant shall earn the right to an additional twenty percent
(20%) of the Performance Shares if (1) the Participant remains continuously
employed by the Company through the close of business on the third (3rd)
anniversary of the Grant Date, and (2) the Closing Price of the Common Stock
exceeds $94.34 for a period of not less than thirty (30) consecutive trading
days during the period commencing on the Grant Date and ending on the eighth
(8th) anniversary of the Grant Date.



(iv)     The Participant shall earn the right to an additional twenty percent
(20%) of the Performance Shares if (1) the Participant remains continuously
employed by the Company through the close of business on the fourth (4th)
anniversary of the Grant Date, and (2) the Closing Price of the Common Stock
exceeds $103.78 for a period of not less than thirty (30) consecutive trading
days during the period commencing on the Grant Date and ending on the eighth
(8th) anniversary of the Grant Date.



(v)     The Participant shall earn the right to the final twenty percent (20%)
of the Performance Shares if (1) the Participant remains continuously employed
by the Company through the close of business on the fifth (5th) anniversary of
the Grant Date, and (2) the Closing Price of the Common Stock exceeds $114.15
for a period of not less than thirty (30) consecutive trading days during the
period commencing on the Grant Date and ending on the eighth (8th) anniversary
of the Grant Date.



(b)     Vesting On Termination Without Cause Or Resignation For Good Reason. If
the Participant's employment is terminated by the Company without Cause or the
Participant resigns for Good Reason, then, except as provided in the next
sentence, any Performance Shares that have not been earned and vested as of the
date of termination shall be forfeited. Notwithstanding the Participant's
termination without Cause or resignation for good reason, the Participant shall
earn (and become vested in) the nonvested Performance Shares to the extent that:



(i)     the Performance Threshold under Section 3(a)(i) through (v) is met prior
to the third (3rd) anniversary of the Participant's termination of employment;
and



(ii)     the Participant has satisfied the employment requirements contained in
Section 3(a) as of the close of business on the termination date, or such
employment requirement would have been satisfied by the fourth anniversary of
the Grant Date (had the Participant remained employed with the Company through
such date).

5



(c)     Vesting On Death, Permanent Disability, Or A Change In Control. All
vesting and performance restrictions with respect to the Performance Shares
subject to this Award shall lapse, and all such Performance Shares shall
immediately vest, upon the Participant's death or Permanent Disability, or a
Change In Control. The date of the Participant's death, Permanent Disability or
the Change in Control shall be deemed to be the Vesting Date for purposes of
this Agreement.



(d)     Vesting Upon Termination for Other Reasons. No special vesting
provisions shall apply if the Participant's employment with the Company ceases
for any other reason (including, without limitation, (1) Cause; (2) a mutual
agreement between the Company and the Participant to terminate Participant's
employment; or (3) resignation of the Participant). Upon such termination, any
Performance Shares that have not been earned and vested as of the date of
termination (i.e., the Vesting Date has not occurred) shall be forfeited.



(e)     Vesting Only On Trading Day. In the event that a vesting would occur on
a date that is not a trading day, then vesting will occur on the next trading
day.



(f)     Vesting Not Affected By Subsequent Change In Closing Price. Once the
Performance Threshold is met with respect to any Performance Shares, the
Participant shall earn such Performance Shares (subject to satisfaction of the
applicable employment requirements), and the Participant's right to receive such
Performance Shares shall not be affected by a subsequent decline in the Closing
Price.



(g)     Termination of Award. This Award shall expire on the eighth (8th)
anniversary of the Grant Date (i.e., January 28, 2016). Any Performance Shares
that have not been earned and vested as of the eighth (8th) anniversary of the
Grant Date (i.e., the Vesting Date has not occurred by January 28, 2016) shall
be forfeited.



(h)     Committee Certification. As soon as is reasonably practical following
satisfaction of the time and performance vesting requirements contained in this
Section 3, the Committee shall certify, in writing, that the Performance
Threshold(s) and other applicable terms of the Award have been met and that the
Participant is entitled to payment in accordance with Section 4. No payment or
distribution of Common Stock or other payment shall be made until such
certification has been made.



4.     DISTRIBUTION OF PERFORMANCE SHARES



(a)     Subject to the dollar limitation on payments that is contained in
Section 13 of the Plan (applicable to Section 162(m) Participants), as of a
Vesting Date:

6



(i)     The number of Performance Shares credited to the Account of the
Participant that become vested on such Vesting Date shall be converted into
actual shares of Common Stock on a one-for-one basis. Any vested fractional
Performance Shares that cannot be converted into whole shares of Common Stock
shall be distributed to the Participant in cash.



(ii)     The amount of any Dividends credited to the Participant's Account with
respect to Performance Shares that became vested on the Vesting Date shall be
paid to the Participant in cash.



(iii)     Within ten (10) business days following the Vesting Date, the Company
shall distribute to the Participant the number of shares of Common Stock, and
cash determined in accordance with Section 4(a)(i) or (ii) (net of any
withholding required under applicable law and not paid by the Participant in
cash pursuant to Section 14).



(b)     To the extent that any Performance Shares cannot be converted to Common
Stock and distributed to the Participant (or any other payment cannot be made
pursuant to Section 4(a)) because of the payment limitations contained in
Section 13 of the Plan, such Performance Shares shall nevertheless become fully
vested and earned by the Participant on the Vesting Date, but the conversion of
such Performance Shares to Common Stock and the distribution of such Common
Stock to the Participant (as well as any other amount otherwise payable under
Section 4(a)) shall be delayed until the earliest date on which such
distribution or payment can be made consistent with Section 409A of the Code and
the payment limitations contained in Section 13 of the Plan. To the extent that
Section 409A of the Code applies to any distribution or payment that is delayed
in accordance with the provisions of this Section 4(b), then any distribution or
payment made in connection with or following the Participant's separation from
service (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations issued thereunder) shall not be made earlier than the first business
day of the seventh month following the Participant's Separation from Service, or
if earlier the date of death of the Participant). Any distribution or payment
that is delayed in accordance with the foregoing sentence shall be made on the
first business day following the expiration of such six (6) month period.



5.     SECURITIES LAWS



Participant hereby represents and covenants that if in the future the
Participant decides to offer or dispose of any shares of Common Stock issued in
connection with this Award, the Participant will do so only in compliance the
Securities Act of 1933, as amended, and all applicable state securities laws. As
a condition precedent to the delivery to Participant of any Common Stock subject
to this Award, Participant shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Common Stock and, in connection therewith, shall execute any documents and
make any representation and warranty to the Company which the Committee shall in
its sole discretion deem necessary or advisable.

7



6.     ASSIGNABILITY



No amount payable to the Participant hereunder (including, without limitation,
Performance Shares credited to the Participant's Account) shall be transferable
by the Participant otherwise than by will or the laws of descent and
distribution. No amount shall be payable to anyone other than the Participant
during the Participant's lifetime. No assignment, pledge, hypothecation,
encumbrance or transfer of any amount payable to the Participant under this
Agreement (including, without limitation, shares of Common Stock payable on a
Vesting Date), whether voluntary or involuntary, by operation of law or
otherwise, except by will or the laws of descent and distribution, shall vest in
the assignee or transferee any interest or right herein whatsoever. Any such
attempted sale, transfer, assignment, pledge, hypothecation or encumbrance, or
other disposition shall be null and void.



7.     UNFUNDED PLAN



(a)     Obligations of the Company. The obligation of the Company to make
payments with respect to Performance Shares granted hereunder shall be
interpreted solely as an unfunded contractual obligation to make such payments
in the manner and under the conditions prescribed under this Agreement. Any
assets set aside with respect to amounts payable under this Agreement (including
Common Stock held in street name) shall be subject to the claims of the
Company's general creditors, and no person other than the Company shall, by
virtue of the provisions of the Plan or this Agreement, have any interest in any
such assets. In no event shall any assets set aside (directly or indirectly)
with respect to amounts payable under this Agreement be located or transferred
outside the United States.



(b)     Rights of the Participant. Neither the Participant nor any other person
shall have any interest in any particular assets of the Company by reason of the
right to receive a benefit under this Agreement, and the Participant or any such
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan or this Agreement.



8.     AWARD CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT



Nothing in the Plan or in this Agreement shall confer upon the Participant any
right to continue in the employ of the Company or any subsidiary of the Company
for a specified period of time or interfere with the right of the Company and
its subsidiaries to terminate such employment at any time.



9.     DECISIONS OF COMMITTEE



The Committee shall have the right to resolve all questions which may arise in
connection with this Award. Any interpretation, determination or other action
made or taken by the Board of Directors of the Company or the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

8



10.     ADJUSTMENT



In the event that there occurs (a) any change in the number of outstanding
shares of Common Stock through the declaration of dividends, stock splits or the
like or through any change in the capital account of the Company or any other
transaction referred to in Section 424(a) of the Code or (b) any other change in
the capital structure or in the Common Stock, then, if applicable, the number of
Performance Shares subject to this Award, the Performance Thresholds and the
number and class of shares which are issued in payment of the Award shall be
adjusted as provided in the Plan. Any decision of the Committee regarding the
amount and timing of any adjustment will be final and conclusive.



11.     THE COMPANY'S RIGHTS



The existence of this Agreement shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company's assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.



12.     COMPLIANCE WITH APPLICABLE LAW; REGULATORY COMPLIANCE



This Award is subject to the condition that if the listing, registration or
qualification of the Common Stock to be issued in payment of this Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the Common Stock to be issued in payment of this Award may not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained. The
Company agrees to make every reasonable effort to effect or obtain any such
listing, registration, qualification, consent or approval.



13.     CLAIMS PROCEDURE



(a)     Claims for Deferred Compensation. The Company and the Participant hereby
agree that the purpose of this Agreement is to provide supplemental benefits to
the Participant in the form of deferred compensation. For purposes of Title I of
the Employment Retirement Income Security Act of 1974, as amended ("ERISA"),
this Agreement is intended to constitute an unfunded plan maintained for the
purpose of providing deferred compensation for the Participant. Any claim for
compensation hereby by the Participant shall be made in writing to the
Committee. If such claim for compensation is wholly or partially denied, the
Committee shall, within ninety (90) days after receipt of the claim, notify the
Participant of such denial. If the Committee determines that special
circumstances require an extension of time for processing the claim, the
Committee will notify the Participant of the extension before the expiration of
the initial 90-day period. The extension notice shall indicate the special
circumstances requiring the extension and the date by which a benefit
determination is expected to be rendered. The extension can be no longer than 90
days from the end of the initial period. Such notice of denial shall be in
writing, shall be delivered to the Participant in writing or by electronic
notification, shall be expressed in a manner calculated to be understood by the
Participant and shall contain (1) the specific reason or reasons for denial of
the claim, (2) reference to the specific provisions of this Agreement and/or the
Plan upon which the denial is based, (3) a description of any additional
material or information necessary to perfect the claim and an explanation of why
such material or information is necessary, and (4) an explanation of the claim
review procedure and the applicable time limits, and including a statement of
the Participant's right to bring a civil action under ERISA section 502(a)
following the denial of a claim on review, as specified under the provisions of
this Section 13.

9



(b)     Request for Review of Denial. In the event that a claim for compensation
by the Participant is denied, the Participant may (1) file with the Committee a
written request that the Committee conduct a full and fair review of the denial
of the claim for compensation and (2) review any documents pertinent to such
request. Such request shall be delivered to the Committee within sixty (60) days
after the receipt by the Participant of the written notice of denial of the
claim. Such review shall (i) provide the Participant with the opportunity to
submit written comments, documents, records and other information relating to
the claim for compensation; (ii) provide the Participant, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for compensation; and (iii) take into account
all comments, documents, records or other information submitted by the
Participant relating to the claim for compensation, without regard to whether
such information was submitted or considered in the initial determination of
compensation. The Committee will discuss any request for a review that it
receives with the Company's Board of Directors.



(c)     Decision on Review of Denial. The Committee shall deliver to the
Participant a written decision on any claim filed hereunder within sixty (60)
days after the receipt of the aforesaid request for review. If the Committee
determines that special circumstances require an extension of time for
processing the claim, the Committee will notify the Participant of the extension
before the expiration of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring the extension and the date by which
a benefit determination is expected to be rendered. The extension can be no
longer than 60 days from the end of the initial period. Such decision shall be
in writing, shall be delivered to the Participant in writing or by electronic
notification, shall be expressed in a manner calculated to be understood by the
Participant and, if the decision is a denial, shall contain (1) the specific
reason or reasons for denial of the claim, (2) reference to the specific
provisions of this Agreement and/or the Plan upon which the denial is based, (3)
contain a statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Participant's claim for compensation, and
(4) a statement of the Participant's right to bring a civil action under ERISA
section 502(a) following the denial

(d)     Deemed Exhaustion. Furthermore, in the event that the Committee fails to
follow this claims procedure, the Participant shall be deemed to have exhausted
the administrative claims procedures under this Section 13 and shall be entitled
to pursue available remedies under ERISA section 502(a).

10



14.     WITHHOLDING; TAX MATTERS



(a)     The Company may, and the Participant hereby authorizes the Company to,
charge the Participant's Account (or, to the extent permitted by law, to deduct
from payments of any kind by the Company or its subsidiaries to which the
Participant would otherwise be entitled, including without limitation, salary,
bonus and other compensation) any federal, state or local taxes (including,
without limitation, income taxes and the Participant's portion of any employment
taxes) or other amounts which it deems are required by law to be withheld. In
addition, the Company may retain a sufficient number of shares of Common Stock
to be issued to the Participant to cover all such required withholding.
Notwithstanding the forgoing, in lieu of having such required withholding
deducted from other amounts due, the Participant may direct the Company to
reduce the number of vested Performance Shares and/or Dividends allocated to the
Participant's Account or otherwise retain a sufficient number of shares of
Common Stock to be issued to the Participant to cover any or all such required
withholding. Alternatively, the Participant may elect to remit to the Company by
check an amount sufficient to satisfy any federal, state or local withholding
tax requirements, prior to the delivery of Common Stock pursuant to Section 4
hereof. Participant acknowledges that if Participant fails to provide the check
described in the prior sentence, the Company shall elect the manner in which any
required withholding shall be made in its sole discretion without any liability
to the Participant resulting from the option the Company selects or the timing
under which the Company makes and carries out the election.



(b)     If the Participant is subject to liability under section 16(b) of the
Securities and Exchange Act of 1934 on the Vesting Date and makes an election in
a timely manner under Section 83(b) of the Code to recognize income for tax
purposes, the Participant shall notify the Compensation department within the
Company's Finance Department within thirty (30) days of making such election.
Participant acknowledges that if the Participant elects to make a Section 83(b)
election, the Participant shall be responsible for satisfying applicable IRS
filing requirements with respect to such election.



(c)     The Participant understands and agrees that the Company makes no
representations as to the tax consequences of the grant of Performance Shares
hereunder or the payment of Common Stock with respect thereto (including,
without limitation, under Section 409A of the Code, if applicable). The
Participant is solely responsible for any and all income, excise or other taxes
imposed on the Participant with respect to the Award



15.     AMENDMENTS



This Agreement may be amended only by written agreement signed by both parties.
No modification to the Plan that would materially adversely affect the terms of
this Agreement, as they apply to the Participant, shall apply to this Agreement
without the written approval of the Participant; provided, however,
modifications to the Plan that are dictated by requirements of federal or state
laws applicable to the Company shall not be deemed to adversely affect the terms
of this Agreement.

11



16.     MISCELLANEOUS PROVISIONS



(a)     Successors; Assignments And Transfers. This Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Company and
any person or persons who shall, upon the death of the Participant, acquire any
rights hereunder. The rights and interests of Participant under this Agreement
may not be sold, assigned, encumbered or otherwise transferred except in the
event of death of Participant, by will or by the laws of descent and
distribution. This Agreement may be assigned by the Company without the
Participant's consent.



(b)     General. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares of Common Stock of
the Company as will be sufficient to satisfy the requirements herein and shall
pay all original issue and transfer taxes with respect to the issue and transfer
of shares of Common Stock of the Company pursuant hereto and all other fees and
expenses necessarily incurred by the Company in connection herewith.



(c)     Notices. All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by actual delivery to the
party entitled thereto, or (b) by mailing in the United States mails to the
address of the party entitled thereto as set forth below, via certified or
registered mail, return receipt requested. The notice shall be deemed to be
received in case of delivery, on the date of its actual receipt by the party
entitled thereto, and in case of mailing, five days following the date of such
mailing. Any notice mailed to the Company shall be addressed to the Equity
Incentive Plan Administrator of the Company at 100 Light Street, Baltimore,
Maryland 21202. Any notice mailed to Participant shall be addressed to
Participant at Participant's address as reflected in the personnel records of
the Company. Either party hereto may designate a different address for notices
than the one provided herein by notice to the other.



(d)     Headings. The headings and other captions contained in this Agreement
are for convenience of reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement. References in
this Agreement to any Section or Sections are references to a Section or
Sections of this Agreement, unless expressly stated otherwise.



(e)     Gender. The use of either gender herein shall be deemed to be or include
the other gender and the use of the singular herein shall be deemed to be or
include the plural and vice versa, wherever appropriate, unless the context
clearly indicates otherwise.

12



(f)     Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the internal laws of the State of Maryland (without regard to
conflicts of laws rules thereof), except to the extent superseded by ERISA.



(g)     Construction. This Agreement has been entered into in accordance with
the terms of the Plan, and wherever a conflict may arise between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.



Amounts payable on the Vesting Date (and not subject to Section 13 of the Plan)
are intended to constitute a separate payment that qualifies as a short-term
deferral under Treas. Reg. Sec. 1.409A-1(b)(4) (and which does not provide for
the deferral of compensation subject to Section 409A of the Code under the
short-term deferral exception) and, if any such provision is subject to more
than one interpretation or construction, such ambiguity shall be resolved in
favor of that interpretation or construction which is consistent with such
amounts not being subject to the provisions of Section 409A. Amounts which
cannot be paid, and which must be deferred, under Section 13 of the Plan are
intended to constitute a separate payment that is payable on a fixed date (or
pursuant to a fixed schedule with objectively determinable and nondiscretionary
payment dates). Notwithstanding the forgoing, to the extent that Section 409A of
the Code applies to any election or payment required under this Agreement, such
payment or election shall be made in conformance with the provisions of Section
409A of the Code. To the extent that Section 409A of the Code applies to any
provision of this Agreement and such provision is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the provision
complying with the applicable provisions of Section 409A of the Code.



(h)     Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.



13



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and its seal to be affixed hereto, and the Participant
has hereunto set the Participant's hand and seal, all on the day and year first
above written.



LEGG MASON, INC.



By:__________________________________
    Name:
    Title



Date:________________________________

[SEAL]



 

PARTICIPANT:



__________________________________ (SEAL)
[Name]



Date:________________________________